—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered April 15, 1993, which denied respondents’ motion to dismiss the petition and directed a hearing on the issue of whether the reassignment of petitioner from his position as a provisional management employee was made in bad faith, unanimously affirmed, without costs.
Petitioner established his entitlement to a hearing to determine whether respondent demoted him to lieutenant from his provisional position of management in retaliation for his opposition to acts undertaken by his superior which he reasonably believed were improper (see, Matter of York v McGuire, 63 NY2d 760). Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.